(V27) Vanguard Index Funds - Vanguard Total Stock Market Index Fund (A) Record of Changes in Net Assets USD 119.00 as of 4/30/15 VANGUARD TOTAL STOCK MARKET INDEX FUND – INVESTOR SHARES Total Net Asset Value Net Asset Value per Share US$ (millions) Yen (millions) US$ Yen The 14th Fiscal Year Ended on December 31, 2005 29,785 3,544,415 30.00 3,570 The 15th Fiscal Year Ended on December 31, 2006 39,095 4,652,305 34.09 4,057 The 16th Fiscal Year Ended on December 31, 2007 50,183 5,971,777 35.36 4,208 The 17th Fiscal Year Ended on December 31, 2008 39,440 4,693,360 21.80 2,594 The 18th Fiscal Year Ended on December 31, 2009 58,004 6,902,476 27.45 3,267 The 19th Fiscal Year Ended on December 31, 2010 56,063 6,671,497 31.56 3,756 The 20th Fiscal Year Ended on December 31, 2011 62,668 7,457,492 31.29 3,724 The 21th Fiscal Year Ended on December 31, 2012 78,936 9,393,384 35.64 4,241 The 22nd Fiscal Year Ended on December 31, 2013 105,008 12,495,952 46.67 5,554 The 23rd Fiscal Year Ended on December 31, 2014 117,966 14,037,954 51.58 6,138 2014 End of January 101,718 12,104,442 45.22 5,381 February 106,938 12,725,622 47.36 5,636 March 107,838 12,832,722 47.41 5,642 April 109,020 12,973,380 47.44 5,645 May 112,271 13,360,249 48.47 5,768 June 114,516 13,627,404 49.51 5,892 July 112,558 13,394,402 48.53 5,775 August 117,852 14,024,388 50.56 6,017 September 114,755 13,655,845 49.27 5,863 October 118,055 14,048,545 50.62 6,024 November 120,162 14,299,278 51.84 6,169 December 117,966 14,037,954 51.58 6,138 2015 End of January 116,655 13,881,945 50.15 5,968 February 124,041 14,760,879 53.04 6,312 March 123,334 14,676,746 52.26 6,219 April 122,709 14,602,371 52.48 6,245
